The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments filed April 29, 2021.  Acknowledgement is made of Applicant's amendment to Claim 1 further limiting the claimed method of applying a composition comprising a composition comprising a compound of Formula (I) and an active component selected from hyaluronic acid and insulin and the cancellation of Claim 3.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Status of Claims
Claims 1 – 2 are currently pending.

Priority
This application, 16/554,015, filed 08/28/2019 is a division of 15/546,944, filed 07/27/2017, now abandoned. 15/546,944 is a national stage entry of PCT/JP2016/052488, International Filing Date: 01/28/2016.  PCT/JP2016/052488claims foreign priority to 2015-014772, filed 01/28/2015.

Withdrawn Rejections

Claim rejections – 35 USC § 112
The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 providing proper antecedent basis and clarifying the scope of an “active component”.


Claim rejections – 35 USC § 102
The rejection of Claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Gempler et al. in US 2012/0064020 as evidenced by Lin et al. in US patent 5,948,855 is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 cancelling Formula’s (2) and (3).  

Claim rejections – 35 USC § 103
The rejection of Claims 1 – 3 under 35 U.S.C. 103(a) as being unpatentable over Iwama et al. in EP 2 494 953 A1 in view of ‘Lauric Acid’ in Handbook of Pharmaceutical Excipients Sixth Edition, Edited by RC Rowe, PJ Sheskey and ME Quinn; Pharmaceutical Press,  pages 383 – 385 (2009) is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 1 further requiring an active component selected from hyaluronic acid and insulin.


New Rejections

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwama et al. in EP 2 494 953 A1 (published: May 9, 2012; IDS Foreign Patent Cite No. 7) in view of ‘Lauric Acid’ in Handbook of Pharmaceutical Excipients Sixth Edition, Edited by RC Rowe, PJ Sheskey and ME Quinn; Pharmaceutical Press,  pages 383 – 385 (2009) and Pavicic et al. in Journal of Drugs in Dermatology 10(9), 990 – 1000 (2011). 
This ground of rejection is necessitated by Applicant’s amendment to Claim 1 further requiring an active component selected from hyaluronic acid and insulin.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula (1)
Iwama teaches, in Table 1, a gel-form cosmetic preparation (instant Claim 1) comprising the elected compound of Formula (1) (below; palmitoyl-Gly-His TFA salt; amended instant Claims 1 – 2); wherein said preparation is subsequently formulated with indomethacin (an active component; instant Claims 1 and 3) and 1-menthol; wherein said formulation is stable at room temperature and applied to the skin (p [0107] – [0111]; instant Claim 1) wherein said formulations “stretch[ed] on the skin surface smoothly”, “rapidly permeated the skin and was absorbed into the skin (i.e. “the active component to transdermally absorb into the skin”; instant Claim 1) to moisturize it” and “caused no stickiness lingering on the skin surface (i.e. exhibited favorable “feel in use” and “stickiness” properties, Tables 12 and 13). 
The gel preparation of Table 1 further comprises deionized water, glycerin and 1,3,butanediol (polyhydric alcohols) (instant Claim 1).   

    PNG
    media_image2.png
    377
    694
    media_image2.png
    Greyscale

Iwama teaches, in Table 9, a gel-form external skin preparation comprising the free form of palmitoyl-Gly-His, ultrapure water, glycerin, indomethacin and benzalkonium (a preferred surfactant, page 5, lines 13 – 14; instant Claim 1) and evaluates it stickiness (Table 13).

    PNG
    media_image3.png
    326
    1368
    media_image3.png
    Greyscale

Iwama teaches the cosmetic or the external skin preparation may include, where appropriate, an additional ingredient such as physiologically active substances and functional substances that are generally formulated in a cosmetic or an external skin preparation (p [0046]) and include a genus of higher fatty acids such as lauric acid, myristic acid, palmitic acid and stearic acid (p [0047]; instant Claim 1).  Iwama teaches base makeups can be produced by formulating with ingredients comprising for example, a combination of water, an oily base material such as silicone oils, fatty acid esters (a 
As discussed above, Iwama teaches the cosmetic or the external skin preparation that is applied to the skin may include higher fatty acids such as lauric acid, myristic acid, palmitic acid and stearic acid but does not teach a preparation containing a fatty acid in a specific embodiment or working example.
Handbook of Pharmaceutical Excipients teaches the fatty acid lauric acid is used in cosmetics and as an enhancer for topical penetration and transdermal absorption (page 383, Section 7).
The combination of Iwama and  Lauric Acid does not teach the active component hyaluronic acid as recited in amended Claim 1.
Pavicic teaches hyaluronic acid (HA) is a well-known active ingredient for cosmetic applications, with native HA is proposed to help the skin to retain and maintain elasticity, turgor and moisture (Abstract).  Pavicic teaches topical application of 0.1% hyaluronic acid (HA) formulations having different molecular weights (MW) led to significant improvement in skin hydration and elasticity, following application to the skin of female subjects.  Pavicic teaches application of low-molecular-weight (LMW) HA was associated with significant reduction of wrinkle depth, which may be due to better penetration abilities of LMW HA (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external skin preparations of Iwama with a fatty acid, such as lauric acid and apply them to the skin.  One would have been motivated to do so, with a reasonable and predictable expectation of 
Moreover, it would It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external skin preparations of Iwama and Lauric Acid with hyaluronic acid and apply them to the skin.  One would have been motivated to do so with a reasonable expectation of success because Pavicic teaches hyaluronic acid, when applied to the skin leads to improvement in skin hydration and elasticity, and in the case of low molecular weight HA, is associated with significant reduction of wrinkle depth, which may be due to better skin penetration.
Accordingly, there would have been both motivation and a reasonable expectation of success that incorporating HA into the cosmetic or external skin preparation of Iwama, disclosed as improving feel in use, e.g., excellent stretching on the skin surface, excellent permeation into the skin, and no stickiness, or crinkles; would beneficially also provide improvement in skin hydration and elasticity, and reduction of wrinkle depth.
See MPEP 2143, KSR Exemplary Rationale (A) Combining prior art elements (the skin preparation of Iwama, the lauric acid of Lauric Acid and the hyaluronic acid of Pavicic) according to known methods to yield predictable results (a cosmetic or external skin formulation, which, when applies to the skin, provides excellent stretching on the skin surface, excellent permeation into the skin, no crinkles (Iwama), enhanced topical penetration and transdermal absorption (Lauric Acid) and improved skin hydration, 
Further, it would It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to employ a combination of the external skin preparation of Iwama, lauric acid and hyaluronic acid as each are known in the prior art to be effective in improving skin permeation of a topical formulation.  See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments

Applicant argues (Remarks, pages 5 – 7):
…the results of the Examples and Comparative Examples in the present specification demonstrate unexpected results in the claimed process and compositions, in particular with respect to promoting transdermal absorption. See, for example, the results in Figs. 1 and 3-7, and the corresponding discussion of these Examples and results in the present specification.
Iwama describes a cosmetic or external skin preparation that includes a lipid peptide-based gelator (see paragraph [0016]), which the Patent Office alleges satisfies Formula (1) of present claim 1. Iwama describes that the composition may include physiologically active substances and functional substances that are generally formulated in a cosmetic or an external skin preparation, such as indomethacin (cited by the Patent Office as an active component additive) (see paragraphs [0046] and [0076]).
However, Applicant respectfully submits that Iwama nowhere describes or suggest a process as recited in present claim 1 that employs a composition including, as an active component, hyaluronic acid and/or insulin. Nothing in Iwama would have led one to have used the compositions therein as a topical delivery system for hyaluronic acid and/or insulin.
Lauric Acid fails to remedy the deficiencies of Iwama.
In addition, as was noted above, the results of the Examples and Comparative Examples in the present specification demonstrate unexpected results in the claimed process and compositions, in particular with respect to promoting transdermal absorption. See, for example, the results in Figs. 1 and 3-7, and the corresponding discussion of these 
These arguments have been carefully considered but are not found to be persuasive.  First, modifying the composition of Iwama and Lauric Acid with hyaluronic acid would have been prima facie obvious for the reasons discussed in the current 103(a) rejection, necessitated by Applicant’s amendment to Claim 1.
Second, with respect to Applicant’s argument that the claimed process and compositions, in particular with respect to promoting transdermal absorption equate to a result that is unexpected, this argument is acknowledged but is not found to be persuasive because, as noted in the current rejection, each of lauric acid and hyaluronic acid are known in the prior art to promote skin permeation in a formulation when topically applied to the skin.  As discussed in MPEP 716.02c: “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)).  
Further, there is no evidence of record that the promotion of transdermal absorption disclosed in the specification by the composition recited in the instantly claimed method, and argued by Applicant as unexpected, is superior to what one would observe with a composition comprising combinations of alternative art-recognized transdermal skin permeation enhancers.  See 716.02(b): Burden is on Applicant to establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 

Conclusion
Claims 1 – 2 are rejected.  No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628